DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 06/28/2018.  Claims 1-15 and 17-21 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	The following Foreign Patent Document cited in the 06/28/18 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(2)(i):
CITE NO. 4 - KR 10-2015-0014441, 2015-02-06 
37 CFR § 1.98(a)(2)(i) requires a legible copy of each foreign patent.  No copy of this Foreign Patent Document was provided.  
4.	The following Foreign Patent Document cited in the 06/28/18 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
CITE NO. 5 - JP 2009-544399, 2009-12-17
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for this Foreign Patent Document.  


Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “12” in FIG. 6, is not found in the Detailed Description.
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claims 13 & 21 are objected to because of the following informalities:  
a.	In claim 13, line 2, the recitation of “cryozen” should instead recite --cryogen--. 
b.	In claim 21, line 1, the recitation of “a method of a treatment tissue” should instead recite --a method of a treatment of tissue-- for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):



9.	Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 1 is an apparatus claim that includes a positive recitation of a method step, i.e., “a cooling unit cooling a part of the insertion unit” in line 5.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 1.  Clarification is required.  Examiner suggests using “for,” “configured to,” or “adapted to” to clarify the function performed by the apparatus or a component thereof. 
11.	Claim 1 recites the limitation “the tissue touched” in line 6.  There is insufficient antecedent basis for this recitation in the claim.
12.	Claims 2-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
13.	Claim 2 is an apparatus claim that includes a positive recitation of a method step, i.e., “controller controlling energy…and controlling the cooling unit” in line 2.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 2.  Clarification is required.  Examiner suggests using “for,” “configured to,” or “adapted to” to clarify the function performed by the apparatus or a component thereof. 

15.	Claim 3 is an apparatus claim that includes a positive recitation of a method step, i.e., “the controller drives a driving unit… applies the energy… and controls the operating of the cooling unit” in lines 2-6  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 3.  Clarification is required.  Examiner suggests using “for,” “configured to,” or “adapted to” to clarify the function performed by the apparatus or a component thereof. 
16.	Claim 3 recites the limitation “the state” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 3 recites the limitation “the operating” in line 6.  There is insufficient antecedent basis for this recitation in the claim.
18.	Claim 3 recites the limitation “the driving” in line 6.  There is insufficient antecedent basis for this recitation in the claim.
19.	Claims 4-15 are rejected as ultimately depending from a claim (claim 3) rejected under 35 U.S.C. 112(b).
20.	Claim 4 is an apparatus claim that includes a positive recitation of a method step, i.e., “the controller controls to stop the driving” in lines 1-2.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 
21.	Claim 5 is rejected as ultimately depending from a claim (claim 4) rejected under 35 U.S.C. 112(b).
22.	Claim 6 recites the limitation “cool the inward direction” in line 7.  This recitation renders the claim indefinite as it is not clear how a “direction” can be cooled.  Examiner suggests clarifying a component or structure (or side/portion thereof) that is cooled.  Clarification is required.   
23.	Claims 7-15 are rejected as ultimately depending from a claim (claim 6) rejected under 35 U.S.C. 112(b).
24.	Claim 8 is an apparatus claim that includes a positive recitation of a method step, i.e., “the cooling unit cools the insertion unit” in lines 1-2.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 8.  Clarification is required.  Examiner suggests using “for,” “configured to,” or “adapted to” to clarify the function performed by the apparatus or a component thereof. 
25.	Claims 9-10 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112(b).
26.	Claim 9 is an apparatus claim that includes a positive recitation of a method step, i.e., “the insertion unit seals…” in line 2.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art 
27.	Claim 9 recites the limitation “the tissue neighboring the insertion unit” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
28.	Claim 10 is rejected as ultimately depending from a claim (claim 9) rejected under 35 U.S.C. 112(b).
29.	Claim 10 recites the limitation “a cooling fin provided to come into contact with the protruded part” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear what structure is required to make one component be provided to come into contact with another component.  As such, the metes and bounds of the claim are not clear, and one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
30.	Claim 11 recites the limitation “a heat sink selectively coming into contact with the protruded part” in line 2.  This recitation renders the claim indefinite, as it is not clear what structure is required to make one component selectively come into contact with another component.  As such, the metes and bounds of the claim are not clear, and one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
31.	Claim 14 recites the limitation “wherein the electrode comprises a plurality of micro needles and has a thickness of 200 µm or less” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether each micro needle of the plurality of micro needles has a thickness of 200 µm or less, or whether the total/overall thickness of the plurality of micro needles comprising the electrode has a thickness of 200 µm or less.  Clarification is required. 
Claim 17 recites the limitation “advancing the insertion unit” in line 8.  There is insufficient antecedent basis for the recitation of “the insertion unit” in the claim.
33.	Claim 17 recites the limitation “so that a part of the insertion unit into a tissue” in line 8.  This recitation renders the claim indefinite, at least in that it is grammatically unclear.  Clarification is required.  
34.	Claim 17 recites the limitation “cooling a part of the insertion unit so that prevent thermal damage” in line 8.  This recitation renders the claim indefinite, at least in that it is grammatically unclear.  Clarification is required.  
35.	Claim 17 recites the limitation “the tissue” in line 11.  This recitation renders the claim indefinite, as it is not clear whether “the tissue” is referring to the “a tissue touched” previously recited in line 11 of the claim, or “a tissue” previously recited in line 8 of the claim.  Clarification is required.   
36.	Claims 18-20 are rejected as ultimately depending from a claim (claim 17) rejected under 35 U.S.C. 112(b).
37.	Claim 18 recites the limitation “the cooling step” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
38.	Claim 18 recites the limitation “the inserted insertion unit” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
39.	Claim 18 recites the limitation “the original positioning step” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
40.	Claim 21 recites the limitation “the tissue” in line 6.  This recitation renders the claim indefinite, as it is not clear whether “the tissue” is referring to the “a tissue touched” previously recited in lines 5-6 of the claim, or “a tissue” previously recited in line 3 of the claim.  Clarification is required.   


Claim Rejections - 35 USC § 102
41.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

42.	Claims 1-6, 17, 18, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0158100 to Schomacker (“Schomacker”).  
43.	Regarding claim 1, Schomacker discloses a treatment apparatus, comprising: 
a housing [handpiece (172) - ¶[0088]; FIG. 9]; 
an insertion unit [apparatus (10) - ¶[0035]; FIG. 1] provided on one side of the housing [(172)] [see ¶[0088]; also clearly shown in FIG. 9] and formed to be inserted into a tissue through a tissue surface [apparatus (10) includes needle array (26) comprising a plurality of needles (50) designed to pass into the skin - ¶’s [0035], [0038]-[0040]; FIG. 1]; and 
a cooling unit [cooling plate (18) and the cooling mechanism coupled thereto - ¶’s [0037], [0038], [0043], [0063], [0068], [0089]; FIG. 1] cooling a part of the insertion unit [(10)] [as broadly as claimed, cooling plate (18) is located within apparatus (10) (FIG.1); further, the needles (50) of the needle array (26) of apparatus (10) pass through holes (46) in plate (18) - ¶[0038]; FIG. 1] within the housing to prevent thermal damage to the tissue touched when the insertion unit [(10)] heated during a treatment time is drawn out from or inserted into the tissue [¶’s [0043], [0063], [0068]].  44.	Regarding claim 2, Schomacker further discloses a controller [controller (152) - ¶[0071]; FIG. 9] controlling energy applied to the insertion unit [¶’s [0071], [0081], [0082]] and controlling the cooling unit so that the insertion unit is cooled when energy is not applied to the insertion e.g., during either pre-cooling or post-cooling - ¶’s [0073], [0077], [0081], [0082]].45.	Regarding claim 3, Schomacker further discloses wherein the controller [(152)] 
drives a driving unit [actuator mechanism (30) - ¶’s [0039], [0040]; FIG. 1] supporting the insertion unit so that the insertion unit is selectively inserted into the tissue [¶’s [0071], [0074], [0081], [0088]], 
applies the energy in the state in which the insertion unit has been inserted into the tissue [¶’s [0071], [0075], [0081], [0082]], and 
controls the operating of the cooling unit so that the driving comprises an operation period in which the insertion unit is drawn out from the tissue [retraction once a treatment session has concluded - see, e.g., ¶[0076] (“retracting the needles”); see also ¶’s [0040], [0058]].46.	Regarding claim 4, Schomacker further discloses wherein the controller [(152)] controls to stop the driving of the cooling unit when an end of the insertion unit is cooled to a specific temperature or less [e.g., ¶’s [0006], [0020], [0063]]. 47.	Regarding claim 5, Schomacker further discloses wherein the specific temperature is a temperature at which tissue coagulation or ablation does not occur [the cooling unit is provided to prevent thermal injury (see ¶’s [0063], [0080]) such as that caused during the application of RF energy (ablation/coagulation)].  48.	Regarding claim 6, Schomacker further discloses wherein: 
the insertion unit [(10)] is provided in a tip module detachably configured in the housing [the apparatus (10) is a detachable tip module - ¶’s [0088], [0089]; FIG. 9], 
an electrode [any one needle (50) of needle array (26) constitutes an electrode - see ¶[0039] (“A source of RF energy, radiation or current is in electrical communication with the plurality of needles 50”)] is provided toward an outward direction of the housing on one side of the tip module [side facing downward/outward toward the skin surface - FIG. 1] and the tip module is supported by the driving unit [actuator mechanism (30)] in an inward direction of the upward - clearly seen in FIG. 1 (see also ¶[0088])], and 
the cooling unit [cooling plate (18) and the cooling mechanism coupled thereto - ¶’s [0037], [0038], [0043], [0063], [0068], [0089]; FIG. 1] is configured to cool the inward direction of the tip module [along the top of the plate - see, e.g., ¶[0063] (“Cooling can be effected be running a cooling fluid (cryogen, water, a cooling gas, etc.) across a portion of the plate…”); and ¶[0068] and FIG. 7A (manifold example for circulating cooling fluid)].49.	Regarding claim 17, Schomacker discloses a method of controlling a treatment apparatus, comprising steps of: 
advancing the insertion unit [apparatus (10) - ¶[0035]; FIG. 1] so that a part of the insertion unit [(10)] into a tissue [apparatus (10) includes needle array (26) comprising a plurality of needles (50) designed to pass into the skin - ¶’s [0035], [0038]-[0040]; FIG. 1]; 
applying RF energy [e.g., Abstract; ¶[0005] (“The needles can be used to deliver RF energy to the skin”); see also ¶[0064]]; 
driving a cooling unit [cooling plate (18) and the cooling mechanism coupled thereto - ¶’s [0037], [0038], [0043], [0063], [0068], [0089]; FIG. 1] for cooling a part of the insertion unit [(10)] [as broadly as claimed, cooling plate (18) is located within apparatus (10) (FIG.1); further, the needles (50) of the needle array (26) of apparatus (10) pass through holes (46) in plate (18) - ¶[0038]; FIG. 1] so that prevent thermal damage to a tissue touched when the insertion unit is drawn out from the tissue [¶’s [0043], [0063], [0068]]; and 
drawing out the insertion unit [(10)] and positioning the insertion unit [(10)] at an original position [once a treatment session has concluded - see, e.g., ¶[0076] (“retracting the needles”); see also ¶’s [0040], [0058]].50.	Regarding claim 18, Schomacker further discloses wherein: 

the original positioning step is performed after the insertion unit drops to the specific temperature [retraction once a treatment session has concluded - see, e.g., ¶[0076] (“retracting the needles”); see also ¶’s [0040], [0058], [0077], [0081], [0082]].51.	Regarding claim 21, Schomacker discloses a method of a treatment tissue, comprising steps of: 
positioning an insertion unit [apparatus (10) - ¶[0035]; FIG. 1] on a tissue surface; 
inserting the insertion unit [(10)] into a tissue [apparatus (10) includes needle array (26) comprising a plurality of needles (50) designed to pass into the skin - ¶’s [0035], [0038]-[0040]; FIG. 1]; 
applying RF energy [e.g., Abstract; ¶[0005] (“The needles can be used to deliver RF energy to the skin”); see also ¶[0064]]; 
cooling one side of the insertion unit [(10)] [as broadly as claimed, the bottom surface facing the skin surface - with cooling plate (18) and the cooling mechanism coupled thereto - ¶’s [0037], [0038], [0043], [0063], [0068], [0089]; FIG. 1] to prevent thermal damage to a tissue touched when the insertion unit [(10)] is drawn out from the tissue [¶’s [0043], [0063], [0068]]; and 
drawing out the insertion unit [(10)] and positioning the insertion unit [(10)] at an original position [once a treatment session has concluded - see, e.g., ¶[0076] (“retracting the needles”); see also ¶’s [0040], [0058]].
Claim Rejections - 35 USC § 103
52.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


53.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
54.	Claims 7, 8, 14, 15, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker in view of U.S. Patent Application Publication No. 2005/0222565 to Manstein ("Manstein").
55.	Regarding claim 7, Schomacker discloses all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
	Schomacker further discloses wherein:
	the tip module comprises a substrate [base (54) - ¶’s [0038], [0053]; FIG. 1] to which the electrode [(50)] is fixed.
	Schomacker does not, however, disclose that the needles (50) of needle array (26) extend upward through/beyond base (54).  As such, Schomacker fails to disclose the following limitations:
the electrode comprises a protruded part penetrating the substrate to protrude toward the inward direction of the housing in a specific length, and 

Manstein, in a similar field of endeavor, teaches methods and an apparatus for skin treatment and tissue remodeling, the apparatus including an array of needles that penetrate the skin and serve as electrodes to deliver radio frequency current or other electrical or optical energy into the tissue being treated [Abstract].
With reference to FIG. 4, Manstein teaches electrodes [conductive needles (410, 415) - ¶’s [0040], [0041]; FIG. 4] attached to, and extending through, base (310) such that the portions of needles (410, 415) that protrude upward are in contact with electrical conductors (430, 431) and the energy source [¶’s [0040], [0041]; FIG. 4].   
	Manstein further teaches that base (310) may be cooled using a variety of suitable means including, e.g., by a Peltier device [¶[0036]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schomacker such that the electrode comprises a protruded part penetrating the substrate to protrude toward the inward direction of the housing in a specific length, as taught by Manstein, since such a modification amounts merely to the substitution of one known needle/substrate configuration for another, yielding predictable results (securing needle electrodes to a substrate/base) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Still further, such a configuration would facilitate connections of the respective needle electrodes in the array to electrical conductors (and the energy source).  
	It would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schomacker such that the base/substrate also be cooled to reduce or eliminate pain [Manstein, ¶[0036]].  Cooling the base/substrate would also have the effect of cooling the needle electrodes that extend 
56.	Regarding claim 8, the combination of Schomacker and Manstein teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Schomacker (as modified above) further teaches wherein the cooling unit cools the insertion unit using forced convection [note: Schomacker teaches that the cooling mechanism may include a cooling fluid running across a portion of the plate (e.g., ¶’s [0063], [0068]); as is known and understood in the art, in convection, heat transfer takes place via the circulation or movement of the liquid (in this case the cooling fluid)]. 
57.	Regarding claim 14, the combination of Schomacker and Manstein teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Schomacker further teaches wherein the electrode comprises a plurality of micro needles [needle array (26) - ¶[0035]; FIG .1] and has a thickness of 200 µm or less [¶[0046]]. 58.	Regarding claim 15, the combination of Schomacker and Manstein teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Schomacker further teaches wherein the energy is RF energy [e.g., Abstract, ¶’s [0035], [0064], [0071]]. 59.	Regarding claim 19, Schomacker discloses all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Schomacker further discloses wherein:
the insertion unit comprises a tip module [the apparatus (10) is a detachable tip module - ¶’s [0088], [0089]; FIG. 9], [and]
the tip module is configured to comprise a substrate [base (54) - ¶’s [0038], [0053]; FIG. 1] and an electrode [any one needle (50) of needle array (26) constitutes an electrode - see A source of RF energy, radiation or current is in electrical communication with the plurality of needles 50”)]. 
Schomacker does not, however, disclose that the needles (50) of needle array (26) extend upward through/beyond base (54).  As such, Schomacker fails to disclose the following limitations:
an electrode having a protruded part protruded at a specific length through the substrate, and 
the cooling step comprises cooling the protruded part.
Manstein, in a similar field of endeavor, teaches methods and an apparatus for skin treatment and tissue remodeling, the apparatus including an array of needles that penetrate the skin and serve as electrodes to deliver radio frequency current or other electrical or optical energy into the tissue being treated [Abstract].
With reference to FIG. 4, Manstein teaches electrodes [conductive needles (410, 415) - ¶’s [0040], [0041]; FIG. 4] attached to, and extending through, base (310) such that the portions of needles (410, 415) that protrude upward are in contact with electrical conductors (430, 431) and the energy source [¶’s [0040], [0041]; FIG. 4].   
	Manstein further teaches that base (310) may be cooled using a variety of suitable means including, e.g., by a Peltier device [¶[0036]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schomacker such that the electrode has a protruded part protruded at a specific length through the substrate, as taught by Manstein, since such a modification amounts merely to the substitution of one known needle/substrate configuration for another, yielding predictable results (securing needle electrodes to a substrate/base) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 
	It would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schomacker such that the base/substrate also be cooled to reduce or eliminate pain [Manstein, ¶[0036]].  Cooling the base/substrate would also have the effect of cooling the needle electrodes that extend therethrough, including the protruded part penetrating the substrate and that protrudes in the upward direction (toward the inward direction of the housing).  
60.	Regarding claim 20, the combination of Schomacker and Manstein teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Manstein further teaches wherein the cooling step comprises cooling the protruded part while preventing the cooling of the tissue surface [Manstein further teaches that the needles themselves may be precooled prior to penetration of the skin by the array of needles - see ¶[0036]].  As modified above, the needles of Schomacker/Manstein include the protruded part].
61.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schomacker and Manstein, and further in view of U.S. Patent Application Publication No. 2010/0010480 to Mehta et al. ("Mehta").
62.	Regarding claims 9-10, the combination of Schomacker and Manstein teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Schomacker further teaches wherein the insertion unit seals an inside and outside of the housing [note: since Schomacker teaches that cooling can be effected by running a cooling fluid (including, e.g., water) across a portion of the plate (see ¶[0063]), it is the Examiner’s position that the insertion unit (10), which includes the plate, seals an inside and outside of the housing, otherwise the cooling fluid would flow/seep from the device in an uncontained manner].
The combination of Schomacker and Manstein does not, however, teach:
the cooling unit is configured to comprise a fan preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing (claim 9), nor 
a cooling fin provided to come into contact with the protruded part to improve cooling efficiency of the electrode (claim 10).
Mehta, in a similar field of endeavor, teaches systems and methods of percutaneously delivering energy to tissue where the systems and methods enable a physician (or other medical practitioner) to precisely control the areas or region of tissue that receives energy [¶[0015]].  More particularly, Mehta teaches a treatment system (200) including a treatment unit (202) having a hand-piece or device body (210) (or other member/feature that allows for manipulation of the system to treat tissue) having one or more probes (104) extending from the body (210) [¶[0072; FIG. 2A].
Mehta further teaches a cooling unit [cooling device (234) - ¶’s [0098]-[0099]] configured to comprise a fan [see ¶[0099]] preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing [¶’s [0098]-[0099]], and a cooling fin [heat sink (242) comprises “fins” - see FIG. 3B] provided to come into contact with the protruded part to improve cooling efficiency of the electrode [as broadly as claimed, the heat sink (242) is in working contact with the working end of the device via heat pipes (240) - FIG. 3B].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Schomacker and Manstein such that the cooling unit is configured to comprise a fan preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing and to include a cooling fin provided to come into contact with the protruded part to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
63.	Regarding claim 11, the combination of Schomacker and Manstein teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Schomacker and Manstein does not, however, teach:
wherein the cooling unit comprises a heat sink selectively coming into contact with the protruded part to perform cooling so that the electrode is cooled through conduction.
Mehta, in a similar field of endeavor, teaches systems and methods of percutaneously delivering energy to tissue where the systems and methods enable a physician (or other medical practitioner) to precisely control the areas or region of tissue that receives energy [¶[0015]].  More particularly, Mehta teaches a treatment system (200) including a treatment unit (202) having a hand-piece or device body (210) (or other member/feature that allows for manipulation of the system to treat tissue) having one or more probes (104) extending from the body (210) [¶[0072; FIG. 2A].
Mehta further teaches a cooling unit [cooling device (234) - ¶’s [0098]-[0099]] comprising a heat sink [heat sink (242) - [¶’s [0098]-[0099]; FIG. 3B] selectively coming into contact with the protruded part to perform cooling so that the electrode is cooled through conduction [as broadly as claimed, the heat sink (242) is in working contact with the working end of the device via heat pipes (240) - FIG. 3B].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Schomacker and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

64.	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schomacker and Manstein, as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2010/0179531 to Nebrigic et al. ("Nebrigic").
65.	Regarding claims 12-13, the combination of Schomacker and Manstein teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Schomacker and Manstein does not, however, teach:
wherein the cooling unit comprises spray holes configured to spray a liquefied material onto the protruded part so that the protruded part is cooled by absorbing evaporation heat (claim 12); nor 
wherein the liquefied material comprises [cryogen] (claim 13). 	Nebrigic, in a similar field of endeavor, teaches treatment apparatus, systems, and methods for mitigating patient pain while treating tissue with high frequency electromagnetic energy [¶[0002]].  More particularly, Nebrigic teaches a treatment apparatus (10) which generally includes a handpiece (12), a treatment tip (14) coupled in a removable and releasable manner with the handpiece (12) [¶[0027]].  The treatment apparatus (10) is adapted to non-invasively and non-ablatively deliver electromagnetic energy in a high frequency band of the electromagnetic spectrum, such as the radiofrequency (RF) band, to a region of a patient's 
	Nebrigic further teaches that a control valve (not shown) in either the treatment tip (14) or handpiece (12) is used to deliver a cryogen spray to the back side of the treatment electrode (20) for controlling the temperature of the treatment electrode (20).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Schomacker and Manstein such that the cooling unit comprises spray holes configured to spray a liquefied material onto the protruded part [note: while the number of holes for dispensing the cryogen spray is not specified in Nebrigic, such a selection would have been an obvious matter of design choice] so that the protruded part is cooled by absorbing evaporation heat, and wherein the liquefied material comprises [cryogen], in order to keep the electrodes cool and to prevent overheating.

Conclusion
66.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794